Exhibit 10.1

 

AMENDMENT NO. 2 TO

EMPLOYMENT AGREEMENT

 

This AMENDMENT NO. 2 (this “Second Amendment”) to that certain Employment
Agreement, dated as of November 18, 2002, as amended by Amendment No. 1, dated
as of December 24, 2008 (together, the “Agreement”), by and between GFI Group
Inc., a Delaware corporation (the “Company”), and James A. Peers (“Executive”),
is made on February 3, 2015 (the “Second Amendment Effective Date”).

 

WHEREAS, the Company and Executive desire to amend the Agreement to ensure that
Executive remains available to provide services to the Company for a period of
time sufficient to ensure the orderly operation of the Company; and

 

WHEREAS, the Company and Executive have each approved this Second Amendment and
the changes to the Agreement that it will affect.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the undersigned agree as follows:

 

Section 1.                                           Amendments.  The Agreement
shall be amended as follows:

 

A.                                    Section 6(a)(ii) shall be amended by
replacing the phrase “six (6)” with the phrase “twelve (12)”.

 

B.                                    The text of Sections 6(a)(iii),
6(c)(iii) and 6(d)(v) shall be replaced with the following text:

 

“an amount in lieu of the Discretionary Bonus equal to the average annual
Discretionary Bonus (including cash and any equity component of such annual
bonus) earned by Executive during the two most recently completed fiscal years
of the Company.”

 

C.                                    The following text shall be added as
Section 6(c)(iv) at the end of the first sentence:

 

“and (iv) a salary continuation benefit for a period of twelve (12) months
following the termination of Executive’s employment, at a rate equal to the rate
of Executive’s Base Salary as of the day immediately preceding the date of
termination, payable at all times and in the manner of the Company’s regular
payroll practices, provided, however, that this period of salary continuation
benefit will be reduced by the number of weeks, if any, that the Executive had
been paid his Base Salary during a Notice Period.”

 

--------------------------------------------------------------------------------


 

D.                                    The words “clause (ii) or (iii) of this
Section 6(c)” in the second sentence of Section 6(c) are replaced with the words
“clause (ii), (iii) or (iv) of this Section 6(c)”.

 

E.                                     The following text shall be added as the
last sentence of Section 6(c):

 

“Notwithstanding anything else contained herein, in the event that the
Executive’s employment is terminated by reason of Executive’s death or permanent
disability within the one year period following a “change of control” (as
defined herein), Executive shall be entitled to receive the benefits set forth
in Section 6(d) in lieu of the benefits set forth in Section 6(c) above.”

 

F.                                      Section 6(d)(iv) is hereby amended by
deleting the text therein in its entirety and replacing it with the following:

 

“with respect to any deferred cash, restricted stock units or other equity
interests in the Company that Executive has been awarded but have not matured or
fully vested, such deferred cash, restricted stock units or other equity
interests shall accelerate and mature, vest or settle, as applicable, at the
date of termination of Executive’s employment, provided, however, that the
foregoing shall not apply to the extent any such acceleration and/or settlement
would result in any additional tax, interest or penalty under Code Section 409A,
or damages for failing to comply with Code Section 409A;”

 

G.                                    Section 6(d) is hereby amended by deleting
the second sentence of that section in its entirety.

 

H.                                   A reference to Section 13 shall be added to
Section 12(k).

 

Section 2.                                           Effect of Second
Amendment.  Except as set forth in Section 1 of this Second Amendment, the
provisions of the Agreement shall not be amended or altered by this Second
Amendment and shall continue in full force and effect.

 

Section 3.                                           Miscellaneous.  This Second
Amendment shall be governed by the internal laws of the State of New York.  This
Second Amendment may be executed in one or more counterparts, each of which when
executed and delivered shall be deemed to be an original and all counterparts
taken together shall constitute one and the same instrument.  This Second
Amendment and the Agreement (as amended hereby) constitute the entire
understanding of the parties hereto with respect to the subject matter hereof,
and any and all prior agreements and understanding between the parties regarding
the subject matter hereof, whether written or oral, except for the Agreement (as
amended hereby), are superceded by this Amendment.  Any provision of this
Amendment which is invalid or unenforceable in any jurisdiction shall be
ineffective to the extent of such invalidity or unenforceability without
invalidating or rending unenforceable the remaining provisions hereof, and any
invalidity or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Second Amendment has been duly executed and delivered
by the undersigned parties on the Second Amendment Effective Date.

 

 

COMPANY:

 

 

 

GFI GROUP INC.

 

 

 

 

 

By:

/s/ Christopher D’Antuono

 

Name: Christopher D’Antuono

 

Title: General Counsel and Corporate Secretary

 

 

 

 

 

EXECUTIVE

 

 

 

/s/ James A. Peers

 

James A. Peers

 

3

--------------------------------------------------------------------------------